“The petition and motion of Robert H. Richards, Attorney-General of the State of Delaware, and in behalf of the said State, respectfully represents:
“That the Levy Court Commissioners for the County of New Castle, at their annual session in March, selected from the list of taxable citizens of such county the names of three hundred (300) certain sober and judicious persons to serve, if summoned, as petit jurors at the several courts to be holden in the ensuing year, to wit, the Superior Court, the Court of General Sessions, and the Court of Oyer and Terminer. That the names of the persons so selected as aforesaid were, by the said Levy Court Commissioners, written on separate ballots, all of which ballots were made to comply with the statute in that behalf made and provided, and which said ballots, with the names written thereupon for Petit Jurors, as aforesaid, were duly deposited in the lawful boxes for that purpose provided. That the said boxes, so provided as aforesaid, were thereafter duly locked and delivered to the Prothonotary of the said County of New Castle, and the keys of said boxes were duly delivered to the Clerk of the *172Peace of said County and thereafter have been kept by the said Clerk of the Peace. That the said Levy Court Commissioners did preserve lists of the persons so selected for Petit Jurors, and did deliver to the said Prothonotary, with the boxes aforesaid, copies of said lists signed by the Chairman of the Levy Court and countersigned by the Clerk thereof, showing the number of Petit Jurors selected from each Hundred, in manner and form as required by Law.
“That it became and was the duty of the said Prothonotary of said New Castle County, to wit, Frank L. Speakman, Esquire, and of the said Clerk of the Peace of said New Castle County, to wit, Winfield S. Quigley, Esquire, at least twenty (20) days before the commencement of the present term of this Honorable Court, which said Term began on this day, to wit, the nineteenth Day of November, A. D. 1906, to meet in the office of the said Prothonotary, and first shaking the boxes containing the said names of persons to serve as petit jurors, as aforesaid, so as to intermix the ballots upon which said names were written, as aforesaid, in the presence of such persons as might choose to be present, to draw from the boxes marked ‘ Petit Jurors,’ in the same proportion from each Hundred in which said names were selected by the said Levy Court, the names of thirty (30) persons to serve as petit jurors at the present term of this Honorable Court, as by the Statute in that behalf made and provided is duly required.
“That through inadvertence and mistake the said Prothonotary and the said Clerk of the Peace failed to meet in the office of the said Prothonotary at least twenty (20) days before the commencement of the present term of this Honorable Court and failed to draw from the said boxes marked ‘ Petit Jurors,’ as aforesaid, in the manner and form aforesaid, the said names of the thirty (30) persons to serve as petit jurors at the present term of this Honorable Court; but, on the other hand did not meet at said office and did not draw the said names of petit jurors, as by law required until eighteen days before the commencement of the present Term of this Honorable Court. That *173in truth and in fact the said Prothonotary and the said Clerk of the Peace instead of meeting and drawing the said names, in manner and form aforesaid, on the thirtieth day of October, A. D. 1906, as required by law, did not meet and did not draw said names until the first day of November, A. D. 1906.
“That it, therefore, affirmatively appears that, at the present term of this Honorable Court, a sufficient number of petit jurors, drawn as required by law, do not appear and are not present; but that, in fact, there are no petit jurors, drawn as required by law present and in attendance upon this Honorable Court. That the jurors' so irregularly and illegally drawn, on the first day of November, A. D. 1906, as aforesaid, were thereafter summoned by the Sheriff of said County and returned as summoned to serve as petit jurors at the present November Term of the said Court of General Sessions, and are now present at said Court to serve as such petit jurors.
“That for the reasons aforesaid, and because the said petit jurors were not legally drawn to serve as Petit Jurors as aforesaid, your Petitioner now moves the Court that the said panel of petit jurors, so returned as summoned to this November Term of Court, and so attending such Court for such purpose, be quashed.
“Robert H. Richards,

A ttorney-General.

(Attached to the above petition was the joint affidavit of Frank L. Speakman and Winfield S. Quigley —Prothonotary and Clerk of the Peace, respectively, for said New Castle County, —stating,—“That they have read the facts set forth in the foregoing petition, and so far as such facts relate to their own acts and deeds, or to the act and deed of either of them, the same are true; and so far as the facts relate to the act and deed of any other person, they believe them to be true,”)
The Court thereupon made the following order:
And now, to wit, this nineteenth day of November A. D. 1906, it is ordered by the Court that the panel of petit jurors returned by the sheriff to this Court be and it is hereby quashed. *174And it is further ordered by the Court that the above-named persons (referring to a list of thirty certain sober and judicious persons selected from the various hundreds in said County) be summoned by the sheriff forthwith to attend this Court as petit jurors.
Chas. B. Lore, C. J.
W. C. Sprtjance, J.
Wm. H. Boyce, J.